Citation Nr: 1029853	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-07 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to August 1988.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefit sought on appeal.  

In December 2007, the Veteran presented testimony at a personal 
hearing conducted at the St. Petersburg RO before the undersigned 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of this 
personal hearing is in the Veteran's claims folder.

In February 2008, the Board remanded the matter on appeal for 
additional development to include PTSD stressor corroboration.  
As the Board is granting the claim on appeal, it is not necessary 
to discuss whether the directives of the remand have been 
substantially complied with as any error is non-prejudicial.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has a current diagnosis of PTSD rendered by a VA 
psychologist; in-service stressors consistent with the places, 
types, and circumstances of his service in Vietnam to include 
mortar attacks and working by the mortuary that have been 
medically related to his fear of hostile military activity by a 
VA psychologist; and his PTSD symptoms have been medically 
related to the in-service stressor by a VA psychologist.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009), 3.304(f) (as amended effective July 13, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for PTSD 
on appeal is being granted, there is no need to review whether 
VA's statutory duties to notify and assist are fully satisfied as 
any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).


LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence that 
the claimed, in-service stressor actually occurred, and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection for 
PTSD, the Board is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Effective July 13, 2010, VA amended the regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) 
was amended to redesignate former paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) that reads:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to the veteran's 
"fear of hostile military or terrorist activity."  In place of 
corroborating reported stressors, a medical opinion must instead 
be obtained from a VA, or VA contracted, psychiatrist or 
psychologist.  The regulation amendment has no impact on PTSD 
claims that arise out of in-service diagnoses of PTSD, or PTSD 
stressors experienced during combat, internment as a prisoner-of-
war, or as the result of personal assault.  The Veteran was not 
diagnosed with PTSD during service and is not contending that he 
directly participated in combat or was a prisoner-of-war and such 
has not been shown by the evidence of record.  Although one of 
the Veteran's stressors is related to a personal assault, as will 
be discussed below, the Board is able to grant the claim under 
the amended provisions of 38 C.F.R. § 3.304(f)(3) and a detailed 
discussion of amended paragraph 38 C.F.R. 
§ 3.304(f)(5) is not necessary.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for PTSD.  At the 
outset, the Board observes that the Veteran's claim falls under 
the amended provisions of 38 C.F.R. § 3.304(f)(3).  Specifically, 
the Veteran contends that he has PTSD as the result of several 
stressful incidents that he experienced during his three tours in 
Vietnam.  In particular, the Veteran has identified the stressors 
of witnessing a Vietnamese cab driver killed by a U.S. service 
member, passing by the mortuary on a daily basis, attending the 
funeral of a friend killed in Vietnam, being assaulted by Rangers 
in a club in Saigon during which time he suffered a head injury, 
and mortar attacks.  

The Veteran's service personnel records reflect that he served in 
Vietnam and is in receipt of the Vietnam Service Medal with one 
silver and one bronze service star.  Further, he participated in 
Vietnam Air Offensive Campaign Phase I, II, and III.  His primary 
specialty title was communications-computer systems support for 
26 years.  

The Board finds that under the circumstances presented here, the 
stressors of mortar attacks, witnessing a taxi driver being 
killed, and passing by the mortuary are related to a fear of 
hostile military activity and are consistent with the places, 
types, and circumstances of his military service while serving in 
Vietnam.  Because theses stressors are consistent with the 
circumstances of the Veteran's service, his lay testimony alone 
is sufficient to establish their occurrence.  

As an aside, the Board notes that prior to the regulation 
amendment effective July 13, 2010, the Board had remanded the 
claim to attempt to corroborate the Veteran's stressors of a head 
injury and mortar attacks.  In March 2008, the U.S. Army and 
Joint Services Records Research Center (JSRRC) was able to verify 
that in December 1969, there was a rocket attack against Tan Son 
Nhut Air Base, where the Veteran was stationed.  Thus, the mortar 
attack stressor was already corroborated prior to the regulation 
change.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal involvement, is 
not necessary).

Additionally, the Veteran's stressor of being in fight with 
Rangers and getting hit in the head with a meat clever is also 
conceded.  The record contains a February 1989 private treatment 
record from Dr. J.S.S. wherein the Veteran reported a fight in 
1969 in Saigon during which time he was hit in the head with a 
meat cleaver.  A scar transverse in the upper frontal region was 
noted.  This record was issued approximately 15 years before the 
Veteran filed his claim for PTSD in 2004.  Moreover, the service 
treatment records reference that the Veteran reported a head 
injury in 1969 and there is a January 1988 note indicating a scar 
on the right forehead.  Thus, the Board finds sufficient evidence 
to corroborate the stressor of being hit in the head with a meat 
clever.  

The next step in the analysis is determining whether a VA 
psychiatrist or psychologist has confirmed that the claimed 
stressor is adequate to support a diagnosis of PTSD and that the 
Veteran's symptoms are related to the claimed stressor.  In this 
regard, pursuant to the February 2008 remand, the Veteran 
underwent a VA examination in April 2009 wherein he was evaluated 
by a VA clinical psychologist.  The VA psychologist reviewed the 
Veteran's claims file and interviewed the Veteran.  The Veteran 
reported the stressors of mortars, firefights, watching gunships 
coming in, B-52 shaking as bombs dropped, planning attacks, 
defending the compound at night, working next to the morgue, 
being hit in head with a meat clever during a fight, and loading 
caskets.  The examiner rendered diagnoses of chronic PTSD and 
moderate to severe major depressive disorder.  The examiner 
opined that it was at least as likely as not that the Veteran's 
PTSD was the result of stressful events in service.  The examiner 
explained that the Veteran was a proud, emotional, and believable 
male who meets the criteria for PTSD and depression according to 
the DSMIVTR.  It was noted that the rocket attack stressor had 
been verified and that it appeared to be consistent with the 
Veteran's description of being exposure to attacks in Vietnam via 
rocket and mortar.  The examiner added that the other stressors 
reported appeared to affect the Veteran and were severe in her 
opinion.  Importantly, the examiner indicated that the duration 
of the Veteran's war exposure must also be considerate as a 
factor as the Veteran served for 44 months in Vietnam.  Although 
the examiner does not follow the exact format as contemplated by 
38 C.F.R. § 3.304(f)(3), the Board finds that under the 
circumstances presented here, it is sufficient upon which to base 
a determination.   

In sum, as referenced above, under the new 38 C.F.R. 
§ 3.304(f)(3), service connection can be granted if the evidence 
demonstrates a current diagnosis of PTSD (rendered by an examiner 
specified by the regulation); an in-service stressor consistent 
with the places, types, and circumstances of service 
(satisfactorily established by lay testimony) that has been 
medically related to the Veteran's fear of hostile military or 
terrorist activity by a VA psychiatrist or psychologist, or one 
contracted with by VA; and the Veteran's PTSD symptoms have been 
medically related to the in-service stressor by a VA psychiatrist 
or psychologist, or one contracted with by VA.  The Board 
concludes that these criteria have been met in the Veteran's case 
as he has a current diagnosis of PTSD rendered by a VA 
psychologist; in-service stressors consistent with the places, 
types, and circumstances of his service to include mortar 
attacks, working by the mortuary, as well as being assaulted by a 
meat clever that have been medically related to his fear of 
hostile military activity by a VA psychologist; and his PTSD 
symptoms have been medically related to the in-service stressors 
by a VA psychologist.  Accordingly, entitlement to service 
connection for PTSD is granted.  


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


